Citation Nr: 0120149	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-24 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
residuals of a bilateral hip and leg injury.

At an October 1997 hearing before a hearing officer at the 
RO, the veteran withdrew from appellate consideration his 
appeal for service connection for a bilateral leg disorder.  
A transcript of the hearing is of record.

The Board entered a decision in October 1998 affirming the 
RO's denial of service connection for a bilateral hip 
disability.  The veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2000, the Court issued an order 
vacating and remanding the Board's decision.  The Court's 
order is discussed below.

After the case had been certified to the Board on appeal, the 
RO entered a decision in September 1999 determining that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a bilateral hip disability.  
The RO's decision is predicated on the finality of the 
Board's October 1998 decision.  However, the Court's December 
2000 order has the effect of setting aside the finality of 
the Board's decision, and consequently, rendering moot the 
RO's September 1999 rating decision.  Accordingly, the 
correct issue is as noted on the preceding page.  


REMAND

The Court's December 2000 order notes that the Board's 
October 1998 decision concluded that the veteran's claim to 
establish service connection for a bilateral hip disability 
was not well-grounded.  However, subsequent to the Board's 
decision, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Statements from Keith M. Rezin, M.D., dated in April 1998 and 
in November 1998, indicate that the veteran has degenerative 
arthritis of the hips for which he underwent a bilateral hip 
replacement.  It was the physician's opinion that an accident 
in service in 1951 may have caused or contributed to the 
veteran's current degenerative changes of the hips.  

The statements from the private examiner addressing the 
etiology of the veteran's bilateral hip disorder were 
prepared many years after the veteran had left military 
service and depend, at least in part, on the veteran's 
history regarding inservice trauma.  There is no indication 
from the record that the statements from Dr. Rezin were 
informed by a review of the veteran's claims file.  In this 
regard, the Board notes that, although service medical 
records are unavailable, the claims file contains numerous 
private and VA medical records, dating from 1978 to 1995.  
They reflect that the veteran first complained of bilateral 
hip pain in the late 1980's and early 1990's; also, they show 
that he first attributed his current bilateral hip disorder 
to service when examined by VA in October 1995, after he 
filed a claim for service-connected compensation benefits.  
(At his hearing before the RO, the veteran conceded that he 
had not received medical treatment for a hip disorder earlier 
than 1981.)  Further, the Board notes that a VA physician, 
who examined the veteran in October 1995, concluded that 
current, diffuse osteoarthrtic involvement could not be 
related to claimed inservice trauma involving a jeep rolling 
on the veteran and producing hip injury.  

In view of the foregoing, the case is REMANDED or the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  

2.  Development should include making 
reasonable efforts to obtain copies of 
any pertinent private medical records, 
which are not already in the claims 
folder, of treatment of any hip disorders 
since service.  Any additional private 
medical records obtained should be added 
to the claims file.  As well, any up-to-
date VA medical records relating to the 
veteran's hip disability should be 
secured for inclusion in the record.  The 
veteran should also be invited to submit 
any other evidence, preferably that 
contemporaneously recorded, which shows 
the presence of a hip disorder linked to 
the claimed accident in service, such as 
letters written to his family or friends, 
and the like.  

3.  After reviewing any additional 
evidence received, the RO consider 
whether another VA orthopedic examination 
is necessary.  If such is scheduled, the 
claims file and copy of this remand 
should be provided to the examiner for 
review prior to the examination.  All 
indicated special studies should be 
performed and clinical findings reported 
in detail.  The examiner should then 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
has a bilateral hip disorder which is 
attributable to military service.  A 
complete rationale should be provided for 
the opinion expressed.

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO in accordance 
with the Veterans Claims Assistance Act.  
The RO must examine the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, including if an examiner's 
report does not include the opinion 
requested, appropriate corrective action 
should be taken.  Then, if the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable time 
to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




